Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27, 35 and 42-44 recite that the particle has a “stable shelf life” at 25°C.  The term “stable shelf life” is a subjective determination based on the perceived usability of a product over time.  The claims do not specify how one of ordinary skill in the art can determine if the claimed powders are still useable, i.e. have a stable shelf life.  For the purpose of examination compositions which read on the instant claims will be presumed to exhibit the claimed “stable shelf life”.  Claims 36-44 are indefinite for being dependent from claim 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran United States Patent Application Publication No. 2012/0231122 A1 and Subramaniam et al. United States Patent No. 6,723,359 B2 (hereafter referred to as Subramaniam).
Regarding claims 25-44, Tran teaches a dry particle comprising:
At least 5 wt% encapsulation agent comprising:
0.5-40 wt% saponin emulsifier [0019, 0028]
60-99.5 wt% carbohydrate such as resistant maltodextrin having a degree of polymerization of between 3 and 15. [0006, 0013, 0029, 0049] Applicant’s specification defines the term “apparent Dextrose Equivalent” as 100/degree of polymerization. (Pg. 13, lines 3-4 of applicant’s spec).  As such, the apparent Dextrose Equivalent of the carbohydrate of the powder of Tran ranges from 6.7-33.3 which overlaps the range for this value recited in claims 26 and 36.  
5-70 wt% active citrus flavor agent such as orange oil as recited in claims 29,30,40,41 which is oxidizable as recited in claim 25 and 35. [0098, 0102]
No polymeric emulsifier is required in the product of Tran making the amount being not more than 10%
The proportions of saponin, carbohydrate and flavor recited by Tran overlap or encompass the proportions recited in claims 25,28,29,35,38,,39 when based on the total weight of the dry particle.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)  Tran teaches spray drying as recited in claim 35. [0100]
Tran discloses that the encapsulating agent is substantially sugar free. [0110] Tran defines “substantially sugar free” as less than 1 wt% sugar. [0054]
Tran is silent regarding the carbohydrate comprising sucrose.
Subramaniam a spray dried composition wherein a hydrophobic active ingredient is encapsulated in a carbohydrate. (Col. 2, lines 28-38).  The encapsulating agent comprises maltodextrin. (Col. 3, lines 31-40).  A plasticizer such as sucrose is disclosed to be included in the encapsulating matrix in quantities of 0.1 to 50 wt% relative to the weight of the dried product. (Col. 3, lines 46-54)
Both Tran and Subramaniam are directed towards hydrophobic compounds encapsulated in a carbohydrate comprising maltodextrin which are formed by spray drying.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included sucrose in the carbohydrate encapsulating material of Tran in order to plasticize the carbohydrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized sucrose in an amount of greater than 0.1 wt% as disclosed by Subramaniam but less than 1 wt% since the substantially sugar free embodiment of Tran is disclosed by Tran to comprise less than 1 wt% sugar.
The inclusion of sucrose with the resistant maltodextrin of Tran in this quantity would have provided a degree of polymerization of the carbohydrate of Tran which encompasses carbohydrates having the DE and number average molecular weight recited in claims 26 and 36.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791